Citation Nr: 1819181	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1993 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Board remanded the case for additional development in April 2014, May 2016, and March 2017, which has been completed.  The matter has since been returned to the Board for appellate review.

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  In March 2016, the Board advised the Veteran that the VLJ who presided over his hearing was no longer employed by the Board and offered him the opportunity for a hearing before a new VLJ.  To date, the Board has not received a response from the Veteran.  Accordingly, the appeal has been reassigned to the undersigned VLJ for adjudication based on the evidence of record.  


FINDING OF FACT

The Veteran has failed to meet his evidentiary burden that his service-connected disabilities, considering his education and work history, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The RO sent the Veteran a notice letter in September 2017, pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), advising him of the criteria needed to substantiate a TDIU. Additionally, the RO requested that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for the purpose of obtaining relevant employment information.  While there is evidence that the September 2017 notice letter was returned as undeliverable, the letter was mailed to the current address of record.  In October 2017, the RO sent a follow-up letter to the Veteran's representative requesting the Veteran's current contact information.  Moreover, on December 20, 2017, the Veteran responded to a December 2017 letter that was also mailed to the current address of record with an enclosed Supplemental Statement of the Case.  The Veteran confirmed his current address and expressed intent to submit additional evidence in connection with his appeal.  To date, he has not provided the requested information.  

In this regard, the Board notes that the duty to assist is not a one-way street; if a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that he has not met his evidentiary burden for a TDIU, as the Veteran has not provided additional information about his education and prior work experience.  Id. 

The Board is grateful for the Veteran's honorable service.  However, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C. § 5107(a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009)(stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009)(interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Given the record before it, the Board concludes that a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


